Name: 90/680/EEC: Council Decision of 26 November 1990 on the conclusion of the agreement in the form of an exchange of letters between the European economic community and the principality of Andorra
 Type: Decision
 Subject Matter: trade;  cooperation policy;  Europe;  European construction;  tariff policy;  international affairs
 Date Published: 1990-12-31

 31.12.1990 EN Official Journal of the European Communities L 374/13 COUNCIL DECISION of 26 November 1990 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (90/680/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 99 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1). Whereas the national arrangements currently in force in trade relations between the European Community and the Principality of Andorra should be replaced by a Community system; Whereas, owing to geographical, historical and socioeconomic factors, special arrangements should be granted to the Principality of Andorra with regard to exemptions from import duties, turnover taxes and excise duties applicable to goods contained in the personal luggage of travellers; Whereas the Agreement in the form of an exchange of letters negotiated between the European Economic Community and the Principality of Andorra was signed in Luxembourg on 28 June 1990; whereas it should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and the Agreement and Declarations attached thereto, is hereby approved on behalf of the Community. The texts of the acts referred to in the first subparagraph are attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Community, the notification provided for in Article 24 of the Agreement (2). Done at Brussels, 26 November 1990. For the Council The President C. DONAT CATTIN (1) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (2) See page 33 of this Official Journal.